Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 1 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 1 of 11

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Vv. 1:19-cv-01157-EAW

THE PREMISES AND REAL PROPERTY
WITH ALL BUILDINGS, APPURTENANCES,
AND IMPROVEMENTS, LOCATED AT

AT 7405 MORGAN ROAD, LIVERPOOL, NEW
YORK, et al.

Defendants.

 

STIPULATION BY AND AMONG THE UNITED STATES OF AMERICA, DEFENDANT
THE VIEW AT MACKENZI, AND THIRD-PARTY INTEREST HOLDERS RELATED
TO THE CIVIL FORFEITURE ALLEGATIONS AGAINST THE VIEW AT MACKENZI
UNDER 1:19-CV-01157-EAW (DKT. NO. 1)

With regard to the United States of America’s civil forfeiture allegations against the premises
and real property with buildings, appurtenances and improvements located at 2035 Patriot Street,
York, PA 17408, known as the “The View at Mackenzi,” as set forth in the verified complaint in
in the aforementioned action (the “Civil Complaint’), incorporated herein by references, the

United States of America, defendant The View at Mackenzi, and third-party interest holders

identified below (collectively, the Parties”) hereby stipulate as follows:

iF Whereas on August 28, 2019, the United States of America commenced this civil
forfeiture action in rem against thirteen defendant properties under 18 U.S.C. § 981(a)(1)(A) and
§ 981(a)(1)(C) by filing the Complaint (see Compl. 4 1-2).

2 Whereas one of the defendant properties that the Civil Complaint identifies is

known as The View at Mackenzi, and is described in the Civil Complaint as:
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 2 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 2 of 11

2035 Patriot Street, York, Pennsylvania, that is, all that tract or parcel of land,
situated in North Codorus Township, County of York, Commonwealth of
Pennsylvania, and more particularly (I) shown as units No. 52A and 52B as
described in a certain Declaration Plan of Colonial Gardens Condominium dated
February 8, 2008 and recorded in the York County Recorder of Deeds Office in
Book GG, Page 2674, and (II) described in a certain Deed recorded in the York
County Recorder of Deeds Office in Book 1946 Page 4069, on February 5, 2008,
collectively known as The View at Mackenzi and respectively owned by Colonial
Gardens, L.P., and Colonial Crossings Investments, L.P.. (See Compl. § 1(a))

3. Whereas on September 13, 2019, the United States of America filed a Notice of
Pendency against The View at Mackenzi, attached hereto as Exhibit A.

4. Whereas Colonial Gardens, L.P., a Pennsylvania limited partnership, and Colonial
Crossings Investments, L.P., a Pennsylvania limited partnership (collectively, the “Owner”) own
The View at Mackenzi.

5. Whereas Colonial Gardens, L.P. and Colonial Crossings Investments, L.P. are
owned by Morgan CG GP, LLC, a Delaware limited liability company, and Morgan CG LP, LLC,
a Delaware limited liability company, which are then both wholly owned by Morgan Colonial
Gardens, LLC, a Delaware limited liability company.

6. Whereas ZSR Holdings LLC, The CSC Fund LLC, The RJM Fund LLC, The
Robert Morgan Limited Partnership III, and Kevmo LLC each have an indirect ownership interest
in The View at MacKenzi.

7. Whereas Robert Morgan, Robyn Morgan, Lacy Katz Morgan, and Todd Morgan
have direct and indirect ownership interests in The Robert Morgan Limited Partnership III.

8. Whereas Kevin Morgan is the sole owner of Kevmo LLC.

2: Whereas Sharon Zinser is the sole owner of ZSR Holdings LLC.

10. Whereas Robert J. Moser is the sole owner of The RJM Fund LLC.
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 3 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 3 of 11

11. | Whereas the Chase Chavin Revocable Trust and the Stefanie Cyr Revocable Trust
have ownership interests in The CSC Fund LLC.

12. Whereas there are no advances made by the Receivership Entities (as defined in the
Order Appointing Receiver (Dkt. 39) and clarified by the Stipulation and Order (Dkt. 49) in
Securities and Exchange Commission vy. Morgan, et al., 19-CV-661-EAW) for the benefit of The
View at Mackenzi.

13. Whereas in order to effectuate the purchase and sale of The View at Mackenzi
pursuant to a Purchase and Sale Agreement, dated April 10, 2019, by and between the Owner and
View at Mackenzi Acquisition, LLC, a Delaware limited liability company (“Purchaser”) or its
permitted assignee, which transaction is on hold until such time as this Stipulation is executed; or
pursuant to any subsequent purchase and sale agreement as may be agreed upon by Owner and a
bona fide purchaser (the “Sale”), the Parties agree as follows:

14, Whereas, the Parties agree that upon the closing of the Sale (the “Closing”), all the
debts and outstanding obligations secured by the loan agreement between Owner and Arbor
Commercial Funding I, LLC (“Lender”), dated March 13, 2017, and any amendments thereto, as
negotiated by and between Owner and Lender for the full and final settlement of all such debt and
outstanding obligations, shall be paid to Lender from the gross proceeds of the Sale pursuant to
the agreed-upon payoff statement provided to Owner by Lender. In addition, after such payment
to the Lender, all valid, reasonably and customary costs and expenses relating to the Sale shall be
paid from the remaining Sale proceeds.

15. All Sale proceeds remaining after the aforementioned payments in Paragraph 14

(the “Net Proceeds”) shall be sent to a third-party escrow account agreed to by the Parties (the
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 4 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 4 of 11

“View at Mackenzie Net Proceeds”). The Court must approve fees due and owing to the holder
of the escrow account, except as otherwise stipulated by the Parties.

16. Upon confirmation of the third-party escrow agent’s receipt of the View at
Mackenzi Net Proceeds as set forth in Paragraph 15, the United Stated of America shall amend the
Civil Complaint to dismiss real property The View at Mackenzi as a Defendant in the Civil
Forfeiture Action; and may add as a Defendant in its stead the View at Mackenzi Net Proceeds.

17. In amending the Civil Complaint to add the View at Mackenzi Net Proceeds as
Defendant, the United Stated of America shall include the paragraph set forth in Exhibit C
attached hereto in the amended Civil Complaint.

18. The United States of America shall take all steps necessary to amend the Civil
Complaint in accordance with applicable laws, Court rules, and any Court orders in the Civil
Forfeiture Action.

19, The United States of America hereby agrees that, upon the Court So Ordering this
Stipulation, the United States of America will not seek any criminal, civil, or administrative
forfeiture of The View at Mackenzi nor any substitute property up to the value of The View at
Mackenzie.

20. Upon the Court So Ordering this Stipulation, the United States of America hereby
agrees to release the Notice of Pendency (Exhibit A) against The View at Mackenzi. Nothing in
this Stipulation may be construed as the United States of America conceding that the Notice of
Pendency filed in this action was improper in any manner. The Parties agree that counsel for The
View at Mackenzi will file with the York County Recorder’s Office the Release of Notice of

Pendency for The View at Mackenzi, attached hereto as Exhibit B.
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 5 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 5 of 11

21. The Parties agree that any Party hereto asserting an interest in the View at Mackenzi
Net Proceeds shall have 60 days from the amendment of the Civil Complaint to file a verified
Claim with the Court, except to the extent that a separate stipulation has extended the time for any
Party to file a claim and/or answer that provides for a longer period.

22. Any interest of Kevin Morgan in the View at Mackenzi Net Proceeds shall be
governed by a separate agreement entered into between the United States of America, Kevin
Morgan, and his counsel.

23. Notwithstanding the foregoing, nothing in this Stipulation shall be construed to
prohibit the United States of America from discontinuing or dismissing as defendants The View
at Mackenzi, or the View at Mackenzi Net Proceeds.

24, Within a reasonable time following the amendment of the Civil Complaint, any
party owning an interest in the View at Mackenzi Net Proceeds that wishes to assert an affirmative
innocent owner defense pursuant to 18 U.S. Code Section 983(d)(2) may make a showing to the
United States of America of any evidence underlying such proposed innocent owner’s claim,
during which time the United States of America agrees to consent to the party’s request for a
reasonable extension of time for the party’s obligations to answer, claim or otherwise plead under
the Civil Forfeiture Reform Act of 2000 (“CAFRA”). The United States of America further agrees
to review any pertinent documents and discovery materials on an expedited basis. During such
discovery and review process, should the United States of America agree with any party that such
party would likely prevail in a claim under 18 U.S. Code Section 983(d)(2), or that the equities
otherwise favor discontinuing any further action against that party’s portion of the View at
Mackenzi Net Proceeds, the United States of America shall: (1) consent to the release of the funds

associated with such party’s ownership in the View at Mackenzi Net Proceeds, and (2) file, on the
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 6 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 6 of 11

public docket in the aforementioned action, a stipulation with such party setting forth the amount
of the View at Mackenzi Net Proceeds to be released by the third-party escrow agent and the basis
for that release. Such party will thereafter provide a copy of the so-ordered stipulation to the third-
party escrow agent to release of those funds. Should the United States of America disagree with
any party that such party would likely prevail in a claim under CAFRA or that the equities
otherwise favor discontinuing any further action against that party’s interest in the View at
Mackenzi Net Proceeds, then such dispute will be litigated in the ordinary course in accordance
with the CAFRA. The United States of America agrees to waive and not challenge in such
litigation any Parties’ (to this Stipulation) standing to assert any claim or defense including, but
not limited to, an innocent owner defense.

25. Nothing in this Stipulation shall limit any Party’s (excluding the United States of
America), any other claimant’s or any other potential claimant’s right to file a verified claim in the
Civil Forfeiture Action, answer the Civil Forfeiture Action, or otherwise contest the United States
of America’s forfeiture allegations of The View at Mackenzi, the View at Mackenzi Net Proceeds
or their respective portion thereof.

26. Nothing in this Stipulation shall be deemed a concession by the United States of
America that any party not subject to this Stipulation has automatic standing in this matter nor
shall it limit the right of the United States of America to present any and all of its arguments in
favor of civil forfeiture to the Court during the pendency of the Civil Forfeiture Action, including,
but not limited to, whether a non-Party claimant has proper standing in the Civil Forfeiture Action
litigation, except as set forth in Paragraph 24.

27. Nothing in this Stipulation shall be construed as a waiver or concession of any

defense or argument in opposition to the civil forfeiture.
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 7 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 7 of 11

28. The Parties agree to release and hold harmless the United States of America and all
agencies, departments, servants, employees and contractors of the United States of America from
any and all civil liability arising from the conditions and promises of this Stipulation.

29, Nothing in this Stipulation shall be construed as an admission of any allegation in

the Civil Complaint or in the Superseding Indictment in United States y. Robert Morgan, et al.,

18-CR-108-EAW.

30. Nothing in this Stipulation shall be construed as any further violation of law.

Dated: December 20, 2019 THE UNITED STATES OF AMERICA

By: JAMES P. KENNEDY, JR.
United States Attorney

S/Mary Clare Kane
Mary Clare Kane

Assistant United States Attorney
United States Attorney’s Office
Western District of New York
138 Delaware Avenue

Buffalo, New York 14202

ROTHENBERG LAW

By: S/David Rothenberg
David Rothenberg

Attorneys for Todd Morgan

Time Square Building

45 Exchange Boulevard, Suite 800
Rochester, New York 14614
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 8 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 8 of 11

HARRIS BEACH PLLC

By:

S/Jordan Alaimo

Jordan C. Alaimo

Attorneys for Colonial Gardens, L.P. and
Colonial Crossings Investments, L.P.,
owners of Defendant The View at Mackenzi
and The Robert Morgan Limited Partnership
Il

99 Garnsey Road

Pittsford, New York 14534

COLE SCHOTZ P.C.
By: S/Joseph Barbiere

Joseph Barbiere

Attorneys for The RJM Fund LLC and
Robert J. Moser

25 Main Street

Hackensack, New Jersey 07601

GIBSON DUNN & CRUTCHER, LLP

By:

S/Joel M. Cohen

Joel M. Cohen

Attorneys for Robert Morgan
200 Park Avenue

New York, NY 10166
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 9 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 9 of 11

NORTON ROSE FULBRIGHT LLP

By:

S/Marc S. Shapiro
Marc S. Shapiro

Attorneys for Robyn Morgan and Lacey
Morgan Katz

1301 Avenue of the Americas

New York, New York 10019

LATHAM & WATKINS LLP

By:

S/Terra Reynolds

Terra Reynolds

Attorneys for The CSC Fund LLC, The
Chase Chavin Revocable Trust, and The
Stefanie Cyr Revocable Trust

330 N. Wabash Avenue, Suite 2800
Chicago, Illinois 60611

WALTER HAVERFIELD LLP

By:

SO ORDERED:

: Rochester,

    
    

United States District Judge

S/Darrell Clay
Darrell Clay

Attorneys for ZSR Holdings LLC and Sharon
Zinser

1301 E. Ninth Street, Suite 3500

Cleveland, Ohio 44114
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 10 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 10 of 11

10
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 11 of 27
Case 1:19-cv-01157-EAW Document 59 Filed 12/20/19 Page 11 of 11
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 12 of 27

Case 1:19-cv-01157-EAW Document 59-1 Filed 12/20/19 Page 1 of 9

York County
Assessment Office

IM «

1237184

 

 

 

 

 

 

 

IN THE COURT OF COMMON PLEAS OF YORK COUNTY

UNITED STATES OF AMERICA,
Plaintiff

VS.

2035 Patriot Street, York, PA, known as
The View at Mackenzi and owned by
Colonial Crossings Investments L.P.,

Defendant.

CERTIFICATE OF LOCATION

I HEREBY CERTIFY THAT THE LOCATION
OF THE REAL ESTATE IS:

2035 Patriot Street, York, PA
17408

sy View, Cléy (ane

Parcel I.D. No. 40-XXX-XX-XXXX.00-00000

hook BESS Fase PSP

CIVIL DIVISION, ARBITRATION
AND STATUTORY APPEALS ONLY

CASE NUMBER:

 

TYPE OF PLEADING:_PRAECIPE TO
INDEX A LIS PENDENS

CODE AND CLASSIFICATION:

 

FILED ON BEHALF OF: United States of
America

NAME, ADDRESS AND TELEPHONE
OF:

Counsel of Record

Mary Clare Kane
Assistant U.S. Attorney
U.S. Attorney's Office

138 Delaware Avenue
Buffalo, NY 14202
Telephone: (716) 843-5809

 

Exhibit A
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 13 of 27
Case 1:19-cv-01157-EAW Document 59-1 Filed 12/20/19 Page 2 of 9

IN THE COURT OF COMMON PLEAS
OF YORK COUNTY

UNITED STATES OF AMERICA

Vv. No.
2035 Patriot Street, York, PA, known as The

View at Mackenzi and owned by
Colonial Crossings Investments, L.P,

Defendant.

 

PRAECIPE TO INDEX A LIS PENDENS

Pursuant to 42 Pa. C.S.A. § 4304, please index the enclosed Lis Pendens against the above-
ened Defendant, who is the record title owner of the real property. A Verified Complaint for
Forfeiture has been filed and civil forfeiture action is now pending in the United States District
Court for the Western District of New York at Docket No. 1:19cv01157, The object of the
pending action is to forfeit the defendant real property to the United States of America, and any
and all proceeds therefrom or from the sale thereof, pursuant to the provisions of Title 18, United
States Code Sections 981(a)(1)(A) and 981(a)(1)(C).

The real property which is the subject of this action and to which this Lis Pendens refers is
known and numbered as 2035 Patriot Street, York, Pennsylvania, Parcel No. 40-XXX-XX-XXXX.00-
00000 (the "Defendant Real Property"). The legal description of the Defendant Real Property
is further described as recorded in the York County Recorder of Deeds on February 5, 2018 in

Book 1946 at Page 4073, a copy of which is attached hereto as Exhibit A.
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 14 of 27
Case 1:19-cv-01157-EAW Document 59-1 Filed 12/20/19 Page 3 of 9

For further information concerning the action for forfeiture, reference may be had to the

records of the Clerk of the United States District Court for the Western District of New York, 2

Niagara Square, Buffalo, New York 14202.

Dated: Buffalo, New York, September Ih , 2019.

STATE OF NEW YORK )
COUNTY OF ERIE _) ss:

Respectfully submitted,

JAMES P. KENNEDY, Jr.
United States Attorney
Western District of New York

Wane (Oarolane—
MARY CLARE KANE
Assistant U.S. Attorney
138 Delaware Avenue
Buffalo, NY 14202
(716) 843-5809
mary. kane@usdoj.gov

 

On this fe bo of September 2019, before me, the undersigned, a Notary Public in and
for the State of New York, personally appeared MARY CLARE KANE, Assistant United States
Attorney for the Western District of New York, personally known to me or proved to me, on the
basis of satisfactory evidence, to be the individual whose name is subscribed to the within
instrument and acknowledged to me that she executed the same in her capacity, and that her
signature on the instrument, the individual, or the person on whose behalf of which the individual

acted, executed the instrument.

CHERYL LOTEMPIO

Chesal Le Cr 2)

Nowaryp ube

Notary ee Slate of New York

‘ us ili ad “vende Count
Cann ig aia ce ADT eS Junie 30

Dip
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 15 of 27
Case 1:19-cv-01157-EAW . Document 59-1. Filed 12/20/19 Page 4 of 9

L.

Gok County Cotheaas Fs :
Grek, Theenaicbucal

YORK COUNTY RECORDER OF DEEDS
28 EAST MARKET STREET
YORK, PA 17401 .

Randi L. Reisinger - Recorder
Gloria A. Fleming - Deputy

 

Jastrument Number ~ 2008007456 : Book - 1946 Starting Page - 4069
Recorded On 2/5/2008 At 11:08:49 AM * Total Pages - 5

* Instrument Type - DEED
Invoice Number - 748548

* Grantor - STATEWIDE PROPERTIES L P

* Grantee - COLONIAL CROSSING INVESTMENTS L P

User - BKB * Received By: COUNTER
* Customer - BLAKEY YOST
* FREES . PARCEL IDENTIFICATION NUMBER

STATE TRANSFER TAX $394.70 4000015006500000000

STATE WRIT TAX $0.50 Total Parcels: 1

JCS/ACCESS TO JUSTICE $10.00

RECORDING FEES $15.00

AFFORDABLE HOUSING $11.50

PIN NUMBER FEES $2.00

COUNTY ARCHIVES FER $2.00

ROD ARCHIVES FEE $3.00

SPRING GROVE AREA $197.35

SCHOOL REALTY TAX
NORTH CODORUS TOWNSHIP $197.35
TOTAL PAID $833.40

I Certify This Document To Be
Recorded In York County, Pa.

Recordar of Deeds

 

THIS IS A CERTIFICATION PAGE

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

* ~ Information denoted by an asterisk may change during the verification process and may not be reflected on this page.

Book: 1946 Page: 4073

Exhibit A
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 16 of 27
Case 1:19-cv-01157-EAW Document 59-1 Filed 12/20/19 Page5of9 ,

\_ AK COUNTY
ore ASSESeH FFICE

10 cae oman ill

0772415

DEED

Made the 9} day of January, Two Thousand and Eight (2008),
BETWEEN .<g@. «,.
if aig%

STATEWIDE PROPERTIES, L.P., a Pennsylvania limited partnership, with offices at 200
Bailey Drive, Suite 204, Stewartstown, Pennsylvania, 17363,
GRANTOR
AND a .
COLONIAL CROSSINGS INVESTMENTS, L.P., a Pennsylvania limited partnership,
with offices at 200 Bailey Drive, Suite 204, Stewartstown, Pennsylvania, 17363,

GRANTEE 2 p

&
WITNESSETH par \
That in consideration of the sum of THIRTY THOUSAND ONE HUNDRED THIRTY 4 A/

DOLLARS ($30,130.00), in hand paid, the receipt whereof is hereby acknowledged, the said
Grantor does hereby grant and convey unto the said Grantee, its administrators, successors and
assigns, all of its right, title and interest in:

ALL THAT CERTAIN tract of land situate in North Codorus Township, York County,
Pennsylvania, being known as Lot 50 ona Revised Land Development Plan for Colonial
Crossing Lot 50 prepared by James R. Holley & Associates, Inc., dated June 15, 2006, and
recorded in the York County Recorder of Deeds Office in Land Record Book 1827, page 657,
and being more fully bounded and described to wit:

BEGINNING at a point on the northwest side of Patriot Street at a corner of existing Lot 19;
thence along the northwest side of Patriot Street, South 55 degrees 38 minutes 47 seconds West,
28.32 feet to a point; thence along same by a curve to the left having a radius of 330.00 feet for
an arc distance of 248.28 feet, the chord of which is South 34 degrees 05 minutes 32 seconds
West, 242.47 feet to a point; thence along same and along the north side of Paine Boulevarde by
a curve to the right having a radius of 20.00 feet for an arc distance of 27.92, the chord of which
is South 52 degrees 31 minutes 57 seconds West, 25.71 feet to a point; thence along the north
side of Paine Boulevarde by a curve to the left having a radius of 330.00 feet for an arc distance
of 46.56 feet, the chord of which is South 88 degrees 29 minutes 05 seconds West, 46.52 feet
(said curve data erroneously stated on plan as an are length of 51.18 feet, a chord bearing of
South 88 degrees 05 minutes 01 seconds West, 51.13 Feet) to a point at lands now or formerly of
Hollis McKinney; thence along said lands North 21 degrees 30 minutes 58 seconds West, 281.63
feet to a point; thence crossing Eagleton Lane, North 68 degrees 29 minutes 02 seconds East,

took L446 Pose 04>

ye . OT Pres tpemerer srry Torte
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 17 of 27
Case 1:19-cv-01157-EAW Document 59-1 Filed 12/20/19 Page§of9 .

262.59 feet to a point; thence South 34 degrees 21 minutes 13 seconds East, 151.00 feet to a
point on the northwest side of Patriot Street, the place of BEGINNING.

BEING the same premises which Cornerstone at Colonial Crossings, L.P., a Pennsylvania
limited partnership, by Deed dated December 18, 2006, and recorded December 20, 2006, in the
Office of the Recorder of Deeds in and for York County, Pennsylvania, in Record Book 1863,
Page 3500, granted and conveyed to Statewide Properties, L.P., a Pennsylvania limited
partnership, the Grantor herein.

AND the said Grantor Will Warrant Specially the property hereby conveyed.

IN WITNESS WHEREOEF, the said Grantor has hereunto set its hand and seal the day and year
first above written.

ATTEST: Statewide P erties, L.P. by its General
Partner, Bailey Springs Corp. R

Xfm
hy Up By: on

Sam Jute, Hesiatht

STATE OF NEW JERSEY

COUNTY OF MIDDLESEX

On this, the 4] day of January, 2008, before me, a Notary Public, personally appeared
Sam Juffe who acknowledges himself to be the President of Bailey Springs Corp., the General
Partner of Statewide Properties, L.P., a Pennsylvania limited partnership, and that he as such.
President, being authorized to do so, executed the foregoing instrument for the purposes thereizi
contained by signing the name of said corporation by himself as President. ots

‘ otary Pyblic a |
y Commission expires: + 3,5:
Dayle E Spillane

Notary Public of New Jersey
My Commission Expires 10/17/2012

       
 

 
     

te \ : Pee yee pew pee moe
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 18 of 27
Case 1:19-cv-01157-EAW Document 59-1 Filed 12/20/19 Page 7 of 9 .

CERTIFICATE OF RESIDENCE

 

The undersigned does hereby certify that the precise address and complete post office ;
address of the within named Grantee is: ROU on brrwe ue wf oy Jf € aaa Ailer, fb.

Date Ae Ki, 6, Ait, Lb, ey [2363

Attorney for Grapted “ Cake

 
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 19 of 27
Case 1:19-cv-01157-EAW Document 59-1 Filed 12/20/19 Page 80f9

REV-183 EX (11-04)

 

be, REALTY TRANSFER TAX sucimeae 3 91 og
COMMONWEALTH OF PENNSYLVANA . STATEMENT OF VALUE Fox Nene —— rea vo

DEPARTMENT OF REVENU nets |
BUREAU OF INDIVIDUAL TAXES Page Number _ uv oO

FO BOX 280603 See Reverse for Instructions [bate Recoraeu 2A GfA f

 

HARRISBURG PA 17128-0603 |

Complete each section and file in duplicate with Recorder of Deeds when (1) the full vatue/consideration is not set forth in the deed, (2) when the
deed is without consideration, or by gift, or (3) a tax exemption is claimed. A Statement of Value is not required if the transfer is wholly exempt from
tax based on: (1) family relationship or (2) public utility easement. If more space is needed, attach additional sheet(s).

A. CORRESPONDENT ~ All inquiries may be directed to the following person:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name . Telephone Number:
Albert G. Blakey, Esquire (717) 845-3674
Street Address City State | Zip Code
17 East Market Street York PA | 17401
B. TRANSFER DATA Date of Acceptance of Docurnent _
Grantor(s)/Lessor(s) Grantee(s)/Lessee(s)
Statewide Properties, L.P, Colonial Crossings Investments, L.P.
SteetAddress SSS | Sireet Address — —
200 Bailey Drive, Suite 204 200 Bailey Drivé, Suite 204
cily State | ZipCode | City SSS~SsSsSSSSS Rw ‘Zip Code
Stewartstown PA | 17363 Stewaristown _ PA | 17363
C._ PROPERTY LOCATION
Street Address Clty, Township, Borough
Lot 50 Colonial Crossings North Codorus Township
County ~ School District Tax Parcel Number
York Spring Grove Area 40-XXX-XX-XXXX.00-00000 ie
D. VALUATION DATA
1. Actual Cash Consideration 2, Other Consideration 3. Total Consideration
30,130.00 + 0.00 = 30,130.00
4, County Assessed Value 5. Common Level Ratio Factor §. Fair Market Value
30,130.00 X 1.34 = 39,470.30
E. EXEMPTION DATA
1a. Amount of Exemption Claimed ib. Percentage of Interest Conveyed
0.00 100%

 

 

 

2. Check Appropriate Box Below for Exemption Claimed

Will or intestate succession _

 

(Name of Decedenf) (Estate Flle Number)
Transfer to Industrial Development Agency.

Transfer to a trust, (Attach complete copy of trust agreement identifying all beneficiaries.)
Transfer between principal and agent. (Attach complete copy of agency/straw party agreement.)

Transfers to the Commonwealth, the United States and Instrumentalities by gift, dedication, condemnation or in lieu
of condemnation. (If condemnation or in lieu of condemnation, attach copy of resolution.)

Transfer from mortgagor to a holder of a mortgage in default. Mortgage Book Number , Page Number
Corrective or confirmatory deed. (Attach complete copy of the prior deed being corrected or confirmed.)
Statutory corporate consolidation, merger or division. (Attach copy of articles.)

Other (Please explain exemption claimed, if other than listed above.}

OOOO oooo00

 

 

Under penalties of law, | declare that [| have examined this Statement, including accompanying information, and to the best
of my knowledge and bellef, it is true, correct and complete,

Signature of Correspondent or Respopsitje Party | Date :
CL LC he | 02/04/2008

FAILURE TO COMPLETE THIS FORM PROPERLY OR ATTACH APPLICABLE DOCUMENTATION MAY RESULT IN
THE RECORDER’S REFUSAL TO RECORD THE DEED.

t . [ot Ap compere y+ ead pte
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 20 of 27
Case 1:19-cv-01157-EAW Document 59-1 Filed 12/20/19 Page 9 of 9

Sa I)

Gork Coursty Courthouse wins
Burd, Pecenaslocanta

YORK COUNTY RECORDER OF DEEDS
28 EAST MARKET STREET
YORK, PA 17401

Laura Shue - Recorder
Tina M. Channell - Deputy

 

Instrument Number - 2019040319 Book - 2535 Starting Page - 6969
Recorded On 9/13/2019 At 12:50:11 PM * Total Pages - 9
* Instrument Type - MISCELLANEOUS INSTRUMENT
Invoice Number - 1337050
* Grantor - COLONIAL CROSSING INVESTMENTS L P
* Grantee - COLONIAL CROSSING INVESTMENTS L P
User - JC * Received By: MAIL
* Customer - US DEPT OF JUSTICE #255

* PEES PARCEL IDENTIFICATION NUMBER
STATE WRIT TAX $0.50 400001500500000000

RECORDING FEES $22.00 Total Parcels: 1

PIN NUMBER FEES $10.00

COUNTY ARCHIVES FEE $2.00

ROD ARCHIVES FEE $3.00

TOTAL PAID $37.50

I Certify This Document To Be
Recorded In York County, Pa.

 

THIS IS A CERTIFICATION PAGE

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

* - Information denoted by an asterisk may change during the verification process and may not be reflected on this page.

Book: 2535 Page: 6977
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 21 of 27
Case 1:19-cv-01157-EAW Document 59-2 Filed 12/20/19 Page 1 of 6

IN THE COURT OF COMMON PLEAS OF YORK COUNTY

UNITED STATES OF AMERICA,
Plaintiff

vs.
2035 Patriot Street, York, PA, known as

The View at Mackenzi and owned by
Colonial Crossings Investments L.P.,

Defendant.

CIVIL DIVISION, ARBITRATION
AND STATUTORY APPEALS ONLY

CASE NUMBER:

TYPE OF PLEADING: PRAECIPE TO
RELEASE/DISCONTINUE LIS PENDENS

CODE AND CLASSIFICATION:

 

FILED ON BEHALF OF: Plaintiff

NAME, ADDRESS AND TELEPHONE
OF:

Counsel of Record

MARY CLARE KANE
Assistant U.S. Attorney

U.S. Attorney's Office WDNY
138 Delaware Avenue
Buffalo, NY 14202
Telephone: (716) 843-5809

 

Exhibit B
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 22 of 27
Case 1:19-cv-01157-EAW Document 59-2 Filed 12/20/19 Page 2 of 6

IN THE COURT OF COMMON PLEAS

OF YORK COUNTY
UNITED STATES OF AMERICA,
Plaintiff
Vv. | No.

2035 Patriot Street, York, PA, known as
The View at Mackenzi and owned by
Colonial Crossings Investments L.P.,

 

PRAECIPE TO RELEASE LIS PENDENS

Please release the Lis Pendens on the following described piece of real property which was
filed on September 13, 2019 with the Court under Instrument No. 2019040319 in Book 2535 at

Page 6969:

2035 Patriot Street, York, Pennsylvania, Parcel No. 40-XXX-XX-XXXX.00-00000. The legal
description of the Defendant Real Property is further described as recorded in the York
County Recorder of Deeds on February 5, 2018 in Book 1946 at Page 4073, a copy of
which is attached hereto as Exhibit A.

DATED, December Wro19.
Respectfully submitted,

JAMES P. KENNEDY, JR.
United States Attorney
Western District of New York

(ners, roby ~»
MARY CLARE KANE
Assistant U.S. Attorney
138 Delaware Avenue
Buffalo, NY 14202
(716) 843-5809
mary.kane@usdoj.gov
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 23 of 27
Case 1:19-cv-01157-EAW Document 59-2 Filed 12/20/19 Page 3 of 6

net meat a '

Gpvek County Courthouse

   

YORK COUNTY RECORDER OF DEEDS
28 EAST MARKET STREET
YORK, PA 17401

Randi L. Reisinger - Recorder
Gloria A. Fleming - Deputy

Tustrument Number ~ 2008007456 ; Book - 1946 Starting Page - 4069
Recorded On 2/5/2008 At 11:08:49 AM * Total Pages - 5

* Instrument Type - DEED
Invoice Number - 748548

* Grantor - STATEWIDE PROPERTIES L P

* Grantee - COLONIAL CROSSING INVESTMENTS L P

 

‘User - BEB * Received By: COUNTER
* Customer - BLAKEY YOST
* FEES ; PARCEL IDENTIFICATION NUMBER
STATE TRANSFER TAX $394.70 400001500500000000
STATH WRIT TAX $0.50 Total Parcels: 1
JCS/ACCESS TO JUSTICE $10.00
RECORDING FEES $15.00
AFFORDABLE HOUSING $11.50
PIN NUMBER FEES $2.00
COUNTY ARCHIVES FEE $2.00
ROD ARCHIVES FEE $3.00
SPRING GROVE AREA $197.35

SCHOOL REALTY TAX
NORTH CODORUS TOWNSHIP $197.35
TOTAL PAID $833.40

I Certify This Document To Be
Recorded In York County, Pa.

Recordar of Deeds

 

THIS IS A CERTIFICATION PAGE

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

* ~ Information denoted by an asterisk may change during the verification process and may not be reflected on this page.

Book: 1946 Page: 4073

Exhibit A
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 24 of 27
Case 1:19-cv-01157-EAW Document 59-2 Filed 12/20/19 Page 4 a 6

LL | COUNTY
iz L ASSESOHENT GFRCE
an UPI Number: 40-XXX-XX-XXXX,00-00000 i Hl)
0772415
DEED
Made the 9} day of January, Two Thousand and Eight (2008),
; BETWEEN . gos
RK 9€ 5 iG”
STATEWIDE PROPERTIES, L.P., a Pennsylvania limited partnership, with offices at 200
Bailey Drive, Suite 204, Stewartstown, Pennsylvania, 17363,
GRANTOR
AND a
COLONIAL CROSSINGS INVESTMENTS, L.P., a Pennsylvania limited partnership,
with offices at 200 Bailey Drive, Suite 204, Stewartstown, Pennsylvania, 17363,
GRANTEE 2 ?
c
WITNESSETH : jay
That in consideration of the sum of THIRTY THOUSAND ONE HUNDRED THIRTY 3 Ad

DOLLARS ($30,130.00), in hand paid, the receipt whereof is hereby acknowledged, the said
Grantor does hereby grant and convey unto the said Grantee, its administrators, successors and
assigns, all of its right, title and interest in:

ALL THAT CERTAIN tract of land situate in North Codorus Township, York County,
Pennsylvania, being known as Lot 50 on a Revised Land Development Plan for Colonial
Crossing Lot 50 prepared by James R. Holley & Associates, Inc., dated June 15, 2006, and
recorded in the York County Recorder of Deeds Office in Land Record Book 1827, page 657,
and being more fully bounded and described to wit; ;

BEGINNING at a point on the northwest side of Patriot Street at a corner of existing Lot 19;
thence along the northwest side of Patriot Street, South 55 degrees 38 minutes 47 seconds West,

West, 242.47 feet to a point; thence along same and along the north side of Paine Boulevarde by
a curve to the right having a radius of 20.00 feet for an arc distance of 27,92, the chord of which
is South 52 degrees 31 minutes 57 seconds West, 25.71 feet to a point; thencé along the north
side of Paine Boulevarde by a curve to the left having a radius of 330.00 feet for an are distance
of 46.56 feet, the chord of which is South 88 degrees 29 minutes 05 seconds West, 46.52 feet
(said curve data erroneously stated on plan as an are length of 51.18 feet, a chord bearing of
South 88 degrees 05 minutes 01 seconds West, 51.13 feet) to a point at lands now or formerly of
Hollis McKinney; thence along said lands North 21 degrees 30 minutes 58 seconds West, 281.63
feet to a point; thence crossing Eagleton Lane, North 68 degrees 29 minutes 02 seconds East,

Book LSS Pose 404A
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 25 of 27
Case 1:19-cv-01157-EAW Document 59-2 Filed 12/20/19 Page 5 of 6

edd owe, 1

 

 

ag REALTY TRANSFER TAX facie 3 9) 9
COMMONWEALTH OF PENNSYLVANIA STATEMENT OF VALUE Book Numbes (FYE

 

 

 

 

DEPARTMENT OF REVENUE 7
BUREAU OF INDIVIDUAL TAXES pee Ua
PO BOX 280603 i 5
HARRIGSURG Fart so8-0608 See Reverse for instructions —_ | bac Recordeg F 15/4 Y

 

Complete each section and file in duplicate with Recorder of Deeds when (1) the full value/consideration is not set forth In the deed, (2) when the
deed is without consideration, or by gift, or (3) a tax exemption is claimed. A Statement of Value js not required if the transfer is wholly exempt from
tax based on: (1) family relationship or (2) public utility easement. If more space Is needed, attach additional sheet(s).

 

A. CORRESPONDENT ~ All inquiries may be directed to the following person:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name : Telephone Number:
Albert G. Blakey, Esquire (717) 845-3674 ©
Street Address TT Ciy a State | ZipCode
17 East Market Street York PA | 17401
B. TRANSFER DATA Date of Acceptance of Document
Grantor(s)/Lessor(s) Grantee(s)/Lessee(s)
Statewide Properties, L.P. Colonial Crossings investments, |L.P.
Street Address Street Address ; Sg SERRE ee ee
200 Bailey Drive, Suite 204 200 Bailey Drive, Suite 204
City State Zip Code City State Zip Code
Stewartstown PA | 17363 Stewartstown PA | 17363
C._ PROPERTY LOCATION ee
Street Address Clty, Township, Borough
Lot 50 Colonial Crossings North Codorus Township
County School Distrlet Tax Parcel Number
York Spring Grove Area 40-XXX-XX-XXXX.00-00000
D. VALUATION DATA
1. Actual Cash Consideration 2. Other Consideration 3. Total Consideration
- 30,130.00 + 9,00 = 30,130.00
4. County Assessed Value 5. Common Level Ratio Factor 6. Fair Market Value
30,130.00 X 1.31 = 39,470.30
E. EXEMPTION DATA
ta. Amount of Exemption Claimed ib. Percentage of Interest Conveyed
0.00 100%
2. Check Appropriate Box Below for Exemption Claimed
Will or intestate succession
(Name of Decedenf) (Estate Fite Number)

Transfer to Industrial Development Agency.
Transfer to a trust. (Attach complete copy of trust agreement identifying all beneficiaries.)
Transfer between principal and agent. (Attach complete copy of agency/straw party agreement.)

Transfers to the Commonwealth, the United States and Instrumentalities by gift, dedication, condemnation or in fieu
of condemnation. (If condemnation or in lieu of condemnation, attach copy of resolution.)

Transfer from mortgagor to a holder of a mortgage in default. Mortgage Book Number »PageNumber_
Corrective or confirmatory deed. (Attach complete copy of the prior deed being corrected or confirmed.)

Statutory corporate consolidation, merger or division. (Attach copy of articles.)

Other (Please explain exemption claimed, if other than listed above.)

OOOO oOo0og0

 

 

Under penaities of law, | declare that | have examined this Statement, including accompanying information, and to the best
of my knowledge and belief, it is true, correct and complete.

Signature of Correspondent or Respopsitie Party | Date
Che APC he. | 02/04/2008

FAILURE TO COMPLETE” THIS FORM PROPERLY OR ATTACH APPLICABLE DOCUMENTATION MAY RESULT IN
THE RECORDER’S REFUSAL TO RECORD THE DEED.
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 26 of 27
Case 1:19-cv-01157-EAW Document 59-2 Filed 12/20/19 Page 6 of 6

Bord, Peanegluanta

Gord County Gocrwdouae P .

YORK COUNTY RECORDER OF DEEDS
28 EAST MARKET STREET
YORK, PA 17401

Laura Shue - Recorder
Tina M. Channell - Deputy

 

Instrument Number - 2019040319 Book - 2535 Starting Page - 6969
Recorded On 9/13/2019 At 12:50:11 PM * Total Pages - 9

* Instrument Type - MISCELLANEOUS INSTRUMENT
Invoice Number - 1337050

* Grantor - COLONIAL CROSSING INVESTMENTS L P

* Grantee - COLONIAL CROSSING INVESTMENTS L P

User - JC . * Received By: MAIL
* Customer - US DEPT OF JUSTICE #255
* PEES PARCEL IDENTIFICATION NUMBER
STATE WRIT TAX $0.50 400001500500000000
RECORDING FEES $22.00 Total Parcels: 1
PIN NUMBER FEES $10.00
COUNTY ARCHIVES FEE $2.00
ROD ARCHIVES FER $3.00
TOTAL PAID $37.50
I Certify This Document To Be

Recorded In York County, Pa.

ewer shen

Recorder of Deeds

 

THIS IS A CERTIFICATION PAGE

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

* - Information denoted by an asterisk may change during the verification process and may not be reflected on this page.

Book: 2535 Page: 6977
Case 1:19-cv-01157-EAW Document 67 Filed 12/27/19 Page 27 of 27
Case 1:19-cv-01157-EAW Document 59-3 Filed 12/20/19 Page 1 of 1

EXHIBIT C

On [date], 2019, The View at the Mackenzi was purchased by View at Mackenzi Acquisition,
LLC, or its assignee, from Colonial Gardens, L.P. and Colonial Crossings Investments, L.P. (the
“Seller”). Prior to such sale, the Robert Morgan Limited Partnership III, The RJM Fund LLC,
Herbert Morgan II LLC, Kevmo LLC, ZSR Holdings LLC, and The CSC Fund LLC had indirect
ownership interests in The View at Mackenzi. All debt and outstanding obligations associated
with the real property, The View at Mackenzi, as well as all reasonable and customary costs and
expenses from the sale, were paid from the gross proceeds of the sale. All sale proceeds
remaining after the aforementioned payments (the “Net Proceeds”) were sent to a third-party
escrow account at [location], and are owned by the Seller, subject to the claims by the United
States of America contained in the Civil Forfeiture complaint. The Robert Morgan Limited
Partnership III owns 46% of Net Proceeds. Robert Morgan, Todd Morgan, Robyn Morgan, and
Lacey Morgan Katz are owners of the Robert Morgan Limited Partnership III]. The RJM Fund
LLC, an entity wholly-owned by Robert J. Moser, owns 26% of the Net Proceeds. Kevmo LLC,
an entity wholly-owned by Kevin Morgan, owns 14% of the Net Proceeds. ZSR Holdings LLC,
an entity wholly-owned by Sharon Zinser, owns 6% of the Net Proceeds. The CSC Fund LLC

owns 28% of the Net Proceeds. The Stefanie Cyr Revocable Trust and The Chase Chavin
Revocable Trust own The CSC Fund LLC.
